         Case 1:03-md-01570-GBD-SN Document 4730 Filed 08/02/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


In re Terrorist Attacks on September 11,2001             03 MDL 1570 (GBD)(SN)
                                                         ECF Case


This document relates to:

Horace Morris et al. v. Islamic Republic of Iran, No. 1: 18-cv-5321 (GBD) (SN)

                                        [PROPOSED] ORDER

          Upon consideration of Plaintiffs' Motion for Leave to Amend to Correct Errors in the

above-captioned action, it is hereby;

          ORDERED that the Plaintiffs' motion is granted, and

          ORDERED that the following corrections are deemed made to Plaintiffs' Complaint, as

amended:

          As to Plaintiffs' Name Corrections:


 I.     1st Amendment 1: 18-cv-5321     Murray Waldman, Valerie     Valerie J. Murray
 2.     2nd Amendment 1: 18-cv-5321     Oitice Murray, Jessica      Jessica Marrero
 3.     3rd Amendment 1: 18-cv-5321     Pugliese, Lisa              Lisa Marie Hand a/aka Lisa Pugliese




Dated: New York, New York
       _ _ _ _ _ ,2019


                                                                                J




docs-! 00 I 89352.1
